Citation Nr: 1409034	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  11-32 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for degenerative disc disease (DDD) of the lumbosacral spine.  


REPRESENTATION

Appellant represented by:	Timothy M. White, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran had active service from March 1988 to April 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Muskogee, Oklahoma.  

In January 2012, the Veteran testified at a video conference Board hearing over which the undersigned Veterans Law Judge presided.  A transcript of that hearing has been associated with the claims file.  Subsequent to the hearing, the Veteran submitted a number of private and VA medical records to supplement the record, and his attorney submitted a written waiver of initial RO consideration of this new evidence.  The Board accepts this additional evidence for inclusion in the record.  See 38 C.F.R. §§ 20.800; 20.1304(c) (2013).  


FINDING OF FACT

The evidence of records shows that the Veteran's service-connected lumbosacral spine disability was manifested by forward flexion of the thoracolumbar spine to 90 degrees with pain at 60 degrees.  


CONCLUSION OF LAW

The criteria for a 20 percent disability rating, but no higher, for DDD of the lumbosacral spine are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5237 (2013).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the VCAA, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the United States Court of Appeals for Veterans Claims (Court), have been fulfilled by information provided to the Veteran in a letter from the RO dated in March 2010.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim decided herein, and identified the Veteran's duties in obtaining information and evidence to substantiate his claim for a higher initial rating for his lumbosacral spine disability.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009)).

Thereafter, the Veteran was granted service connection for DDD of the lumbosacral spine and assigned an initial disability rating of 10 percent and an effective date of February 23, 2010, in the February 2011 rating decision now on appeal.  As this claim was more than substantiated in that it was proven, the purpose that the notice is intended to serve has been fulfilled and no additional notice is required for this claim.  Dingess, 19 Vet. App. at 490-91.  Pursuant to Dingess, an additional notice as to disability ratings and effective dates was provided in the correspondence dated in March 2010.  In addition, since the higher initial rating claim for the lumbar spine is a "downstream" issue from that of service connection, notice pursuant to the original Court decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), was never required for this issue.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  In view of the above, the Board finds that the notice requirements pertinent to the issue on appeal have been met.

The duty to assist also has been fulfilled as private and VA medical records have been requested or obtained and the Veteran has been provided with a VA examination.  The Board finds that the available medical evidence is sufficient for an adequate determination.  In addition, the Veteran and his attorney participated in  a video conference Board hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

The Board finds that there has been substantial compliance with all pertinent VA laws and regulations and to move forward with this claim would not cause any prejudice to the Veteran.  

Increased Ratings - Laws and Regulations 

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Veteran is appealing the initial assignment of a disability rating, and, as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

A disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses are prohibited.  38 C.F.R. § 4.14.  

As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  As a layperson the Veteran is only competent to report observable symptoms - not clinical findings which are applied to VA's Schedule for Rating Disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3.  

The Veteran seeks a higher rating than his initial 10 percent disability rating for his service-connected DDD of the lumbosacral spine.  Historically, the Veteran was granted service connection for DDD of the lumbosacral spine in the February 2011 rating decision now on appeal.  A 10 percent disability rating was assigned, effective February 23, 2010.  In his April 2011 Notice of Disagreement, the Veteran said that the frequency of his symptoms and the severity of his spinal disorder warranted a higher rating.  

The Veteran's lumbosacral spine disability is rated pursuant to Diagnostic Code 5237 for rating lumbosacral strain.  The current regulations may be found at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2013).  Lumbosacral strain is found at Diagnostic Code 5237 and is rated under the criteria of the General Rating Formula, as is intervertebral disc syndrome (IVDS), too, when, as in this case, there are no incapacitating episodes.  Both sets of rating criteria are discussed in greater detail below.  The relevant criteria of the General Rating Formula are as follows.  

A rating of 10 percent is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A rating of 20 percent is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in abnormal gait or abnormal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A rating of 40 percent is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A rating of 50 percent is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  

A rating of 100 percent is warranted for unfavorable ankylosis of the entire spine.  

Note 2 to the General Rating Formula provides that for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Id.  

When rating under the General Rating Formula, Note 1 states that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately, under an appropriate diagnostic code.  

An October 2008 X-ray study of the lumbar spine showed no bony abnormalities.  

In a signed statement dated in March 2010, the Veteran claimed that at times when he turned he felt a sharp tingle in his back, when he walked he felt a tingle on the inside of his left thigh, and when he drove for a long period of time the same pain went down to his left knee or numbness and a sharp pain in the joint.  

A friend submitted a signed lay statement dated in April 2010 in which she asserted that she had known the Veteran for five years and that he had severe back pain that shot down his leg making it difficult for him to sit on the couch.  She said he would rather sit on the floor because of the pain.  She also claimed that it was difficult to be intimate with the Veteran because putting her arm across his back hurt him.  

According to May 2010 VA medical records, the Veteran planned to use VA for treatment of his back pain which he complained went down his left leg.  Back muscles were noted as tender with a restricted range of motion.  Straight leg raising was positive on the left side.  No heavy lifting, a back brace, and Diclofenac were recommended.  A neurological examination noted normal strength and sensations in the extremities.  An X-ray study of the Veteran's lumbosacral spine revealed no acute fracture, dislocation, or bone destruction.  There was mild posterior subluxation of a coccygeal segment noted as possibly chronic.  

A June 2010 EMG study at VA noted that all nerve conduction studies were within normal limits and that there was no electrodiagnostic evidence of radiculopathy, plexopathy, or peripheral neuropathy involving the left lower extremity.  

Private treatment records from Dr. K.R.T. dated from October 2010 to December 2010 revealed treatment for cervical and thoracic sprains, a left shoulder sprain, and headaches resulting from a motor vehicle accident October 5, 2010.  Private physical therapy records dated in October and November 2010 showed treatment for the left shoulder, neck and upper back in the wake of the traffic accident.  

The Veteran underwent a VA fee-basis spinal examination on October 26, 2010.  He complained of constant and severe lower back pain which radiated to the left knee ever since an in-service injury.  He said this pain could be exacerbated by physical activity, but he could function with medication.  He also claimed that his toes were starting to go numb and that he could not stand to be touched in the lower back area while in bed.  The Veteran stated that he could not bend or hold a position for very long and was unable to sit or stand for long periods of time.  

The Veteran also reported limitations in walking and said he experienced falls.  His symptoms included stiffness, spasms, weakness, paresthesia and numbness.  He said he did not experience fatigue, decreased motion, bowel and bladder problems, or erectile dysfunction.  During flare-ups, the Veteran reported functional impairment in terms of pain and slower movements, painful bending and lifting, stiffness, spasms, and soreness.  He denied hospitalizations or surgeries for the back or any incapacitation during the previous 12-month period.  

On examination, the Veteran stood 71 inches and weighed 233 pounds.  His walking was steady, gait was normal, and he did not require any assistive devices to ambulate.  Range of motion measurements were as follows: forward flexion to 90 degrees with pain at 60 degrees; extension to 30 degrees with pain at 20 degrees; and normal bilateral lateral flexion and bilateral rotation.  There was no additional limitation of motion with repetitive testing and the joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The VA examiner also reported lumbar tenderness, but no muscle spasm, ankylosis, guarding of movement, weakness, or atrophy in the limbs.  There was no evidence of radiating pain on movement.  Straight leg raising tests were negative for both sides.  

On neurological examination, there were no sensory deficits with the pin prick test and no motor weakness.  Normal reflexes were found in both lower extremities at the knees and ankles.  The examiner reported no IVDS with chronic and permanent nerve root involvement.  

An X-ray study of the spine revealed mild degenerative disc disease mainly affecting the L5-S1 level.  Diagnosis was DDD of the L5-S1 level and lumbar strain with back pain and tenderness.  The examiner opined that daily activities and the Veteran's occupation were affected by limited lifting and bending.  

During his January 2012 Board hearing, the Veteran complained of lower back pain that went up and down his spine to his left knee with repetitive movement or if he sat for a long time.  He claimed that if he did anything for approximately 15 minutes his back would lock up and the pain would evolve into a muscle spasm.  He estimated his daily back pain as a 5 on a pain scale from 1 to 10 with pain in the back as a 10 at its worst and in the knee as a 5 at its worst and a 3 on a daily basis.  He said he could stand for an hour or an hour and a half and could sit for approximately one hour.  If he stood too long, the Veteran said he started experiencing spasms and pain in his lower back and would limp because his knee got stiff.  The Veteran also estimated that he could walk for an hour before he started to feel back pain.  

The Veteran testified that he was involved in a motor vehicle accident in 2010 and was treated for an injured left shoulder and received physical therapy.  He claimed his back was not injured in that accident.  He said that he took Aleve and two other medications, an anti-inflammatory and a muscle relaxant.  The Veteran also testified that he was gainfully employed as a weld inspector, but was fired from a similar position earlier because he could not take a break when needed.  He said that he tried not to lift anything over 25 pounds.  The Veteran also testified that sometimes he slept on the floor and used a pillow between his knees.  He denied housework or yard work.  Under questioning by his attorney, the Veteran claimed that the pin prick test at his VA examination was done through his clothes and that the VA examiner did not ask him to try to walk on his toes.  The Veteran also claimed that a private physician who treated the shoulder had also recommended bed rest for severe back pain.  He denied bowel or bladder difficulties due to his back and said his back pain did not radiate down his right leg.  The Veteran's attorney requested the Veteran's disability be rated at 20 percent because his forward flexion became painful at 60 degrees during the VA examination and requested a more thorough VA examination.  

Based on the evidence of record, the Board finds that an initial disability rating of 20 percent for DDD of the lumbosacral spine is warranted.  As noted above, on examination in October 2010, flexion of the lumbar spine was measured to 90 degrees, but with pain at 60 degrees.  As noted above, normal forward flexion of the thoracolumbar spine is to 90 degrees; however, the General Rating Formula allows a 20 percent rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.  In view of the Veteran's credible complaints of constant and severe back pain, a higher initial rating will be granted for the entire period of this appeal.  

The Board also notes that there is no medical evidence in the claims file since service connection became effective that the Veteran's forward flexion of the thoracolumbar spine ever measured less than 30 degrees or that he had ankylosis of the thoracolumbar spine.  Therefore, under the rating criteria, a rating in excess of 20 percent for DDD of the lumbosacral spine is not warranted.  

Based on the foregoing, the Board finds that the preponderance of the evidence is in favor of an initial 20 percent disability rating for DDD of the lumbosacral spine, and against a rating in excess of 20 percent.  

Additionally, under the General Rating Formula, Note 1 indicates that any associated objective neurologic abnormalities should be separately rated.  As noted above, there are no objective neurologic abnormalities that would rise to the level of a separate rating in the period on appeal.  In spite of the Veteran's credible testimony of subjective pain radiating to the left leg and knee, both the June 2010 EMG study and the October 2010 VA examination showed no radiculopathy or neuropathy of the left lower extremity.  

Also pertinent in this case is whether an increased rating is warranted under the criteria for IVDS.  However, there is no probative persuasive evidence during the period of this appeal of incapacitating episodes (requiring bed rest/treatment prescribed by a physician) that might arguably entitle the Veteran to a higher rating under the provisions of Diagnostic Code 5243 for rating IVDS.  Diagnostic Code 5243 permits a 40 percent rating for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  The October 2010 VA examiner found no signs of IVDS and the Veteran told that examiner that his back disorder had not resulted in any incapacitation.  While the Veteran testified later during his January 2012 Board hearing that a private physician suggested bed rest as a means for relieving back pain, no such recommendation is found in the private treatment records of Dr. K.R.T. associated with the claims file.  In addition, the Veteran never asserted that physician-ordered bed rest lasted, in total, for at least one month during the previous 12 months.  Therefore, a higher rating under the provisions of Diagnostic Code 5243 is not warranted in this appeal.  

The Board acknowledges the Veteran's assertions that his back disability is significant.  The Board notes that the Veteran is competent to report the symptomatology associated with his back disability, such as pain.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (explaining that the Board is obligated to, and fully justified in, weighing the credibility of lay evidence); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (explaining that a veteran is competent to report that on which he or she has personal knowledge).  However, the Veteran's lay evidence of constant and severe radiating pain is not as credible as the more probative and definitive medical evidence prepared by objective skilled professionals and required by the Rating Schedule.  The Board also notes that the Veteran is not a licensed orthopedist and is not competent to offer medical opinions on the severity of his back disability.  See Grottveit v. Brown, 5 Vet. App. 91 (1993).  

The Board also acknowledges that in this appeal, as noted above, the effect of pain on forward flexion has led the Board to increase the Veteran's initial disability rating from 10 percent to 20 percent.  However, even factoring in the additional limitation in motion due to pain, the Veteran has still demonstrated some motion of the spine and there is no evidence during the time period on appeal of those criteria that would entitle him to an even higher rating.  Therefore, while the Veteran has pain which limits his bending and lifting, there is no evidence of limitation approximating a finding of less than 30 degrees flexion or ankylosis of the thoracolumbar spine.  Therefore, an increased rating beyond the 20 percent awarded herein is not warranted.  38 C.F.R. §§ 4.45, 4.71a, Diagnostic Code 5237 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

As the preponderance of the evidence supports an initial rating of 20 percent, but no higher, for the period on appeal, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Based upon the guidance of the Court in Fenderson, the Board also has considered whether a staged rating is appropriate for the Veteran's claim.  However, in the present case, the Veteran's symptoms related to his lower back disability remained nearly constant for the entire period of this appeal.  As such, a staged rating is not warranted.  

The Board must also consider whether an extraschedular rating is available under 38 C.F.R. § 3.321(b)(1), see Thun v. Peake, 22 Vet. App. 111 (2008).  The determination of whether a claimant is entitled to an extraschedular rating involves a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations are inadequate.  In this regard, the level of severity and symptomatology of the claimant's service-connected disability must be compared with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule.  The assigned schedular evaluation, therefore, is adequate, and no referral is required.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and, therefore, is found inadequate, it must be determined whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, if an analysis under the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 115-16.  

The primary manifestations of the Veteran's lumbosacral spine disorder are limitation of motion and subjective pain that radiates to the left knee.  There do not appear to be any symptoms of this disability that are not addressed by the relevant rating criteria.  As such, the Board finds that the rating criteria reasonably describe the disability level and symptomatology for this disability and, therefore, the rating schedule is adequate to evaluate his disability picture.  Indeed, in this appeal the Veteran has been granted an increased rating from 10 percent to 20 percent based on the current rating criteria.  

As the Veteran is gainfully employed, no question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

Entitlement to an initial 20 percent disability rating for degenerative disc disease of the lumbosacral spine is granted, subject to controlling regulations applicable to the payment of monetary benefits.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


